DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments filed on 04/19/2021, in which, claims 1, 6, 10, 14, 19, and 23 have been amended. Claims 1-23 remain pending in the present application with claims 1, 14, and 23 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 07, 2021 and October 22, 2020 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Response to Arguments
Regarding the 35 U.S.C. §101 rejection of claim 23, Applicants have amended the claim to add the limitation "non-transitory" to the claim, rendering the rejection moot. Therefore, the outstanding 35 U.S.C. §101 rejection of claim 23 is withdrawn.
Applicant's arguments filed on 04/19/2021 with respect to amended claims 1, 14, and 23 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13-17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (WO 2015027953 A1, hereinafter referred to as “Fan”) in view of Uyttendaele et al. (US 20060028489 A1, hereinafter referred to as “Uyttendaele”).
Regarding claim 1, Fan discloses a method for displaying a dynamic image, performed by a terminal (see Fan, paragraph [0015]: “The disclosed method may be applied in a smart terminal such as a smart phone, a tablet computer, a personal computer, an intelligent wearable device, etc. , for dynamic image processing”), wherein the method comprises: 

successively displaying the plurality of image frames, obtained from the decoding, to present the dynamic image (see Fan, paragraph [0030]: “the terminal may identify the moving subject in the image, calculate the coordinates based on the motion model, and may generate multiple image frames to make the moving subject move. Dynamic image display can be quickly achieved”). 
Regarding claim 1, Fan discloses all the claimed limitations with the exception of the preset factor comprises at least one of the following factors: a system time of the terminal, orientation data, or weather data that is obtained by the terminal, wherein the video file comprises at least one of the following image frames: image frames representing different time points, image frames representing different angles of a three-dimensional object, or image frames representing different weather; and decoding the plurality of pieces of image frame data to obtain the plurality of image frames.
Uyttendaele from the same or similar fields of endeavor discloses the preset factor comprises at least one of the following factors: a system time of the terminal, orientation data, or weather data that is obtained by the terminal (see Uyttendaele, 
decoding the plurality of pieces of image frame data to obtain the plurality of image frames (see Uyttendaele, paragraph [0065]: “Referring to FIG. 2, an interactive viewpoint video file 204 is first fed into a selective decoding module 200... the selective 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Uyttendaele with the teachings as in Fan. The motivation for doing so would ensure the system to have the ability to use the system and process disclosed in Uyttendaele to display an interactive viewpoint video is presented in which a user can watch a dynamic scene while manipulating time and changing the viewpoint at will; to render 3D object data from a viewpoint corresponding to the selected viewpoint and locating information and to decode the interactive viewpoint video file thus obtaining a plurality of pieces of image frame data viewpoint/orientation data wherein the image frames representing different viewpoints of a three-dimensional object and decoding the plurality of pieces of image frame data to obtain the plurality of image frames in order to obtain different image frame data according to the different preset factor and to decode image frame data accordingly therefore presenting an effect of the dynamic image.
Regarding claim 2, the combination teachings of Fan and Uyttendaele as discussed above also disclose the method according to claim 1, wherein the obtaining, from the video file based on the preset factor, the plurality of pieces of image frame data in the one-to-one correspondence to the plurality of image frames comprises: 
successively obtaining one piece of image frame data from the video file in a preset sequence based on the preset factor (see Fan, paragraph [0035]: “obtain an 
correspondingly, the decoding the plurality of pieces of image frame data, to obtain the plurality of image frames comprises: 
when obtaining one piece of image frame data each time, decoding the obtained image frame data to successively obtain the plurality of image frames (see Fan, paragraph [0036]: “image frames at each time point are read out frame by frame from the animated image to display the animated image. That is, after the animated image is generated, the terminal may read out the image frames at each time point from the animated image frame by frame in time sequence to display the corresponding animation to the user”), and 
correspondingly, the successively displaying the plurality of image frames, to present the dynamic image comprises: 
when obtaining one image frame through the decoding each time, displaying the obtained image frame, and successively displaying all the image frames, to present the dynamic image (see Fan, paragraph [0037]: “the moving subject in the image may be determined and identified according to the user’s selection, the coordinates can be calculated based on the motion model to generate multiple frames to make the moving subject move. The dynamic image display in one image may be quickly achieved”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Fan and Uyttendaele as discussed above also disclose the method according to claim 2, wherein the 
after displaying a first image frame, obtaining, from the video file in the preset sequence (see Uyttendaele, paragraph [0023]: “a display device used to display the rendered interactive viewpoint video frames to the user”), second image frame data corresponding to a second image frame (see Uyttendaele, paragraph [0026]: “Once the required frame or frames are identified, the layered representations corresponding to those frames are obtained. This, at a minimum, entails extracting just the needed frame data from the interactive viewpoint video data. If the video data is contained in a file, it will typically need to be decoded. A selective decoding module of the rendering program can be employed for this purpose”); 
decoding the second image frame data, to obtain the second image frame (see Uyttendaele, paragraph [0027]: “The decoded frame data are used to render the next frame of the interactive viewpoint video from the viewpoint currently specified by the user”); and 
displaying the second image frame, and successively displaying all the image frames, to present the dynamic image (see Fan, paragraph [0037]: “the moving subject in the image may be determined and identified according to the user’s selection, the coordinates can be calculated based on the motion model to generate multiple frames to make the moving subject move. The dynamic image display in one image may be quickly achieved”).
The motivation for combining the references has been discussed in claim 1 above.
 claim 4, the combination teachings of Fan and Uyttendaele as discussed above also disclose the method according to claim 1, wherein the obtaining, from the video file based on the preset factor, the plurality of pieces of image frame data in the one-to-one correspondence to the plurality of image frames comprises: 
standardizing a value of the preset factor, to generate one or more location parameters, wherein the location parameter indicates locations that are in the video file and that are of the plurality of image frames (see Fan, paragraph [0024]: “a spatial location sequence of the ship in time sequence may be obtained. Based on the time t, the ship′s initial position in the image p0 and through the sine function, the intermediate position information at different times relative to the initial position in the time sequence may be obtained”); and 
obtaining, based on the one or more location parameters, the plurality of pieces of image frame data in a one-to-one correspondence to the plurality of image frames (see Fan, paragraph [0024]: “based on the motion model, a position of the subject at a certain time in the image during the movement may be obtained”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Fan and Uyttendaele as discussed above also disclose the method according to claim 1, wherein when the preset factor satisfies a preset change condition, the obtaining, from the video file based on the preset factor, the plurality of pieces of image frame data in the one-to-one correspondence to the plurality of image frames is performed (see Fan, paragraph [0029]: “The terminal only redraws the pixels of the other content according to their 
The motivation for combining the references has been discussed in claim 1 above.
Claim 14 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Fan and Uyttendaele as discussed above also disclose a terminal, comprising: 
a processor, a memory, a display, a video decoder, and a bus, wherein the processor, the memory, the display, and the video decoder communicate with each other by using the bus (see Fan, paragraph [0007]: “As shown in Figure 8, electronic device 800 may include a processor 802, a storage medium 804, a monitor 806, a communication module 808, a database 810, and peripherals 812. Certain devices may be omitted and other devices may be included”), wherein 
the memory stores one or more pieces of program code and at least one video file for implementing a dynamic image (see Fan, paragraph [0008]: “Storage medium 504 may include memory modules, such as ROM, RAM, flash memory modules, and erasable and rewritable memory, and mass storages, such as CD-ROM, U-disk, and hard disk, etc. Storage medium 804 may store computer programs for implementing various processes, when executed by processor 802”), wherein the one or more pieces of program code comprise an instruction, and when the instruction is executed by the 
The motivation for combining the references has been discussed in claim 1 above.
Claim 15 is rejected for the same reasons as discussed in claim 2 above.
Claim 16 is rejected for the same reasons as discussed in claim 3 above.
Claim 17 is rejected for the same reasons as discussed in claim 4 above.
Claim 22 is rejected for the same reasons as discussed in claim 13 above.
Claim 23 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Fan and Uyttendaele as discussed above also disclose a non-volatile computer readable storage medium (see Fan, FIG. 8 and paragraph [0008]: “Storage medium 804”), wherein the non-volatile computer readable storage medium stores an instruction (see Fan, FIG. 8 and paragraph [0008]: “Storage medium 804 may store computer programs for implementing various processes, when executed by processor 802”), wherein when the instruction is run on a terminal, the terminal performs operations (see Fan, paragraph [0006]: “The electronic devices in the various embodiments may include mobile terminals with data processing capability, such as smart phones, and tablet computers, etc. Figure 8 shows a block diagram of an exemplary electronic device 800”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 11-12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Uyttendaele as applied to claim 1, and further in view of Su (US 20170214924 A1, hereinafter referred to as “Su”).
Regarding claim 11, the combination teachings of Fan and Uyttendaele as discussed above disclose all the claimed limitations with the exceptions of the method according to claim 1, wherein the decoding the image frame data, to obtain at least one image frame comprises: decoding the image frame data using a hardware-based video decoder, to obtain the at least one image frame.
Su from the same or similar fields of endeavor discloses the method according to claim 1, wherein the decoding the image frame data, to obtain at least one image frame comprises: 
decoding the image frame data using a hardware-based video decoder, to obtain the at least one image frame (see Su, paragraph [0041]: “One or more video codecs as described herein, such as one or more of upstream video encoders, downstream video decoders, intermediate transcoders, etc., can implement respective self-adaptive processes to generate the inverse mapping parameters for individual images in a scene… For instance, inverse mapping parameters can be adjusted for each image frame of a scene to adapt to statistics up to one or more (e.g., most, etc.) current image frames within the scene, up to one or more (e.g., most, etc.) current partitions within a current image frame of the scene”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Su with the teachings as in Fan and Uyttendaele. The motivation for doing so would ensure the 
Regarding claim 12, the combination teachings of Fan, Uyttendaele, and Su as discussed above also disclose the method according to claim 1, wherein the obtained plurality of image frames are consecutive image frames (see Su, paragraph [0062]: “in response to determining that image frame j is not the last image frame to be processed in the current scene, the process flow as described herein goes to block 104 to process the next image (or image frame j+1) in the current scene as the current image frame”).
The motivation for combining the references has been discussed in claim 11 above.
Claim 20 is rejected for the same reasons as discussed in claim 11 above.
Claim 21 is rejected for the same reasons as discussed in claim 12 above.

Allowable Subject Matter
Claims 5-10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484